Case 5:19-cv-00078-RWS-CMC Document 28 Filed 03/10/21 Page 1 of 3 PageID #: 131




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  SHAWN J GIESWEIN,                                 §
                                                    §
                                                    §    CIVIL ACTION NO. 5:19-CV-00078-RWS
                  Plaintiff,                        §
                                                    §
  v.                                                §
                                                    §
  WARDEN GETER/FCI TEXARKANA,                       §
                                                    §
                  Defendant.                        §

                                               ORDER

         Petitioner Shawn J. Gieswein, a prisoner confined at the Federal Correctional Institution in

  Texarkana, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

  U.S.C. § 2241. The Court referred this matter to the United States Magistrate Judge.

         The Magistrate Judge recommends dismissing the petition for writ of habeas corpus.

  Docket No. 20 (“Report and Recommendation”). The petitioner objected to that recommendation.

  Docket Nos. 22 and 26.

         The Court has conducted a de novo review of the objections in relation to the pleadings

  and the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes

  the objections are without merit.

         In his objections the petitioner simply reiterated the same grounds for review that he raised

  in his petition. The petitioner argues that § 5G1.2(c) of the United States Sentencing Guidelines

  mandated the District Court to run his sentences concurrently at resentencing, and that the District

  Court erred in applying a sentence enhancement under U.S.S.G. § 4B1.2. The petitioner also

  alleges that he is actually innocent of witness tampering because he spoke to the witness before he
Case 5:19-cv-00078-RWS-CMC Document 28 Filed 03/10/21 Page 2 of 3 PageID #: 132




  was arraigned. Finally, the petitioner contends that his conviction for possession of a firearm by

  a felon is invalid in light of the Supreme Court’s ruling in Rehaif v. United States,   U.S.   , 139

  S. Ct. 2191, 2200 (2019). These claims do not challenge the manner in which the petitioner’s

  sentence is being executed or calculated by the Bureau of Prisons. Rather, the petitioner attacks

  the legality of his convictions and the sentences as imposed. A claim challenging the legality of a

  conviction or sentence generally must be brought under 28 U.S.C. § 2255, not § 2241. Tolliver v.

  Dobre, 211 F.3d 876, 877 (5th Cir. 2000).

         This Court is bound by circuit precedent, which holds that the savings clause of § 2255(e),

  which in some instances allows a petitioner to proceed under § 2241, “applies to a claim: (i) that

  is based on a retroactively applicable Supreme Court decision which establishes that the petitioner

  may have been convicted of a nonexistent offense and (ii) that was foreclosed by circuit law at the

  time when the claim should have been raised in the petitioner’s trial, appeal, or first § 2255

  motion.” Reyes-Requena v. United States, 243 F.3d 893 (5th Cir. 2001). As the Magistrate Judge

  concluded, the petitioner failed to meet either prong of the Reyes-Requena test.

         The petitioner’s claims concerning the sentencing guidelines and his claim that he was

  actually innocent of tampering with a witness do not demonstrate that he was convicted of “a

  nonexistent offense” as required by the actual innocence prong of Reyes-Requena. Additionally,

  these grounds for review are not based on a retroactively applicable Supreme Court decision, and

  they were not foreclosed at the time of trial. Therefore, the petitioner may not pursue his claims

  concerning his sentences or his claim that he was actually innocent of tampering with a witness in

  a habeas petition filed pursuant to § 2241.

         The petitioner also argues that, in light of a recent Supreme Court case, he is actually

  innocent of being a felon in possession of a firearm. In Rehaif v. United States, the Supreme Court



                                                Page 2 of 3
Case 5:19-cv-00078-RWS-CMC Document 28 Filed 03/10/21 Page 3 of 3 PageID #: 133




  held that, in addition to proving that the defendant knowingly possessed a firearm, the Government

  must prove that the defendant knew he belonged to a category of persons who are barred from

  possessing a firearm. 139 S. Ct. at 2200. The decision does not establish that the petitioner may

  have.been convicted of a nonexistent offense; it only establishes the Government’s burden of proof

  in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2). Therefore, this claim also does not

  meet the requirements set forth in Reyes-Requena.

         Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

  conclusions of law of the magistrate judge are correct, and the Report and Recommendation of the

  Magistrate Judge (Docket No. 20) is ADOPTED. A final judgment will be entered in this case

  in accordance with the Magistrate Judge’s recommendation.


         So ORDERED and SIGNED this 10th day of March, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
